NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         MAR 22 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

JESUS MARIO SANCHEZ-SANCHEZ,                     No. 09-72041

               Petitioner,                       Agency No. A095-413-047

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Jesus Mario Sanchez-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to continue and de novo claims of constitutional

violations in immigration proceedings, Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008) (per curiam), and we deny the petition for review.

      The IJ did not abuse his discretion or violate due process in denying a

continuance because Sanchez-Sanchez did not demonstrate good cause. See 8

C.F.R. § 1003.29 (an IJ may grant a motion for continuance for good cause

shown); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a

petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-72041